 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     CARMEN COPELAND,                                CASE NO. C19-5935 BHS
 6
                              Plaintiff,             ORDER ADOPTING REPORT
 7           v.                                      AND RECOMMENDATION

 8   CITY OF CAMAS,

 9                            Defendant.

10

11           This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable Michelle L. Peterson, United States Magistrate Judge. Dkt. 12. The

13   Court having considered the R&R and the remaining record, and no objections having

14   been filed, does hereby find and order as follows:

15           (1)   The R&R is ADOPTED;

16           (2)   Defendant’s motion to dismiss, Dkt. 6, is GRANTED and this action shall

17                 be DISMISSED with prejudice; and

18           (3)   The Clerk shall enter JUDGMENT and close this case.

19           Dated this 30th day of January, 2020.

20

21

22
                                                     ABENJAMIN H. SETTLE
                                                      United States District Judge


     ORDER
